DETAILED ACTION
	The Examiner thanks the Applicant for the Examiner Initiated Interview held 09/16/2022, please see attached interview summary for details. This Office Action is in response to the Terminal Disclaimer received 06/16/2022 and the supplemental response received 09/16/2022. The current status of the claims is as follows:
	Claims 1-12, 14-17, 19, and 20 are pending.
	Claims 1, 6, 10, 14-17, 19, and 20 have been amended.
	Claims 13 and 18 have been cancelled.


Double Patenting
	In response to the Terminal Disclaimer received 06/16/2022, the Double Patenting rejections from the Office Action dated 03/16/2022 are herein withdrawn.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US 2005/0076166 A1) in view of Park et al. (US 2014/0359246 A1).
Regarding Claim 1, Shearer teaches:	
A system, comprising: 	
a memory configurable as a plurality of stacks; and a controller operable to:  - [Shearer Fig. 3 and [0026] shows a controller 204 and buffer memory 206 (a stack memory) partitioned into a plurality of virtual lane regions (i.e. divided into a plurality of stacks)]
measure usages of the stacks, 	 - [Shearer [0027]-[0028] teaches that the usage of each lane over a predetermined period of time is measured]
[…]
and adjust, based on the usages, how the memory is partitioned for allocation to the plurality of stacks. - [Shearer Fig. 3, 4, and [0028] shows that in response to the measured usage, the buffer is repartitioned (i.e the partitioning of the stack memory into the plurality of stacks is adjusted)]
Shearer teaches a stack memory repartitioning system which monitors usage but does not describe the state of the unused portions of the stack allocation nor the method of determining the monitored usage; however Park teaches:	
wherein unused portions of the stacks are filled with a predetermined value pattern and boundaries of the stacks are searched based on the predetermined value pattern; - [Park Fig. 1, 2 and [0022-[0023]] teaches that all unused space in stack regions are initialized with the initial default value  (i.e. the controller fills them with the predetermined value) and [0037]-[0040] demonstrates that the blocks of the stack are searched to determine the boundary locations.]
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to apply Shearer in view of Park because it represents a combination of known prior art elements according to known methods (the system of Shearer employing the initialization and usage determination techniques of Park) to yield the predictable results of efficiently monitoring stack utilization levels to prevent overflow.	The reasons for obviousness in combining Shearer and Park for claims 2-8, 10-12, 14-15, 17, and 20 are the same as those applied for claim 1 above.
	
Claims 10 and 17 are similarly rejected by Shearer in view of Park.  Claims 10 and 17 present method and non-transitory computer readable media claims (respectively) covering the same subject matter as claim 1. As such, Shearer and Park teach each and every limitation of claims 10 and 17 in the same manner as claim 1; as the minor differences in claim language are fully taught as presented in the rejection above. 	

Regarding Claim 20, Park further teaches:	
The non-transitory computer storage medium of claim 18, wherein the predetermined value pattern includes a predetermined relation between a location in the memory and a value stored at the location.	 - [Park [0022] teaches that the value is stored in all locations that are not in use (i.e. having the predetermined relation with the location)]

Claims 2-8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US 2005/0076166 A1) in view of in view of Park et al. (US 2014/0359246 A1) as applied to claims 1 and 10 above, and further in view of Worley et al. (US 2016/0259597 A1).
Regarding Claim 2, Shearer and Park teach a buffer memory that repartitions the allocated region sizes based on usage history consistent with the requirements of the claim, but fail to disclose that the system includes a set of media in addition to the buffer memory; however Worley teaches:	
The system of claim 1, further comprising: a set of media, wherein the controller is further operable to control operations to access the set of media using the plurality of stacks. - [ Worley Fig. 3 and [0049] teaches a storage drive which utilizes a volatile flash memory to cache received data during protocol identification/translation, showing  volatile memory 345 (the stack memory) and mixed-format media set 355 (a set of media). See also Fig. 10A-B and [0081]-[0082] that further demonstrate that the memory 345 is used for caching of data for transmission to/from the mixed media set, where Shearer's memory is arranged as a plurality of stacks as demonstrated above. (i.e. the controller accesses the set of media using the plurality of stacks)]
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to apply Shearer in view of Park, and further in view of Worley because it represents a combination of known prior art elements (the shared buffer memory and associated management techniques of Shearer and Park with the SSD multi-card adapter of Worley) according to known methods (i.e. applying the sophisticated, parallelized buffer memory configuration of Shearer and Park to replace the volatile cache of Worley) to yield the predictable results of improved parallelization in an environment capable of utilizing mixed-format storage media.	
The reason for obviousness for claims 2-8, 11, 12, 14, and 15 are the same as those presented for claim 2 above.	

Claim 11 presents the same subject matter as claim 2, dependent from claim 10 rather than claim 1. As such Shearer, Park and Worley teach the limitations of claim 11 in the same manner.	
	
Regarding claim 3, Worley further teaches:	
The memory system of claim 2, wherein the set of media includes a flash memory.	 - [Worley Fig. 3 and [0046] shows that the media 355 is mixed-format SSD (flash) units.]
	
Regarding claim 4, Worley further teaches:	
The memory system of claim 3, wherein the memory system is a solid state drive.	 - [Worley Fig. 3 and [0046] shows that the media 355 is mixed-format SSD (flash) units.]

Regarding claim 5, Worley further teaches:	
The system of claim 4 wherein the controller is operable to operate the stacks in executing commands received in the solid state drive to: store data in the flash memory; and retrieve data from the flash memory.	 - [Worley Fig. 3 and [0049] teaches that the memory 345 is utilized as a cache to interface with the set of media.]
Claim 12 presents the same subject matter as claim 5, dependent from claim 11 rather than claim 4. As such, Shearer and Worley teach the limitations of claim 12 in the same manner.	

Regarding Claim 6, Park further teaches:	
 The system of claim 5, wherein the usages of the stacks are measured based on the boundaries. - [Park Fig. 1 and 2 show that the blocks of the stack are searched to determine the boundary location between used and unused data to determine the current stack size (i.e. the usage).  See [0037]-[0040] which discloses a detailed example of how this is performed.]

Claim 13 present the same subject matter as claim 6, dependent from claim 10 rather than claim 5. As such, Shearer, Worley, and Park teach the limitations of claim 13 in the same manner.	
	
Regarding Claim 7, Park further teaches:	
The memory system of claim 6, wherein the predetermined value pattern is a predetermined value.	 - [Park [0022] teaches that the predetermined value pattern is the value 0xFFFFFFFF]

Claim 14 presents the same subject matter as claim 7, dependent from claim 13 rather than claim 6. As such, Shearer, Worley, and Park teach the limitations of claim 14 in the same manner.	
	
Regarding Claim 8, Park further teaches:	
 The system of claim 6, wherein the predetermined value pattern includes a predetermined relation a location in the memory and a value stored at the location in the memory.	 - [Park [0022] teaches that the value is stored in all locations that are not in use (i.e. having the predetermined relation with the location)]
Claim 15 presents the same subject matter as claim 8, dependent from claim 13 rather than claim 6. As such, Shearer, Worley, and Park teach the limitations of claims 15 in the same manner.	

Allowable Subject Matter
Claims 9, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 9, 16, and 19 include elements identified in parent U.S. Patent 10,936,249 as allowable, and are allowable for the same reasonings.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
On pages 6-7 of Applicant’s remarks, the Applicant argues that the amendments applied to claims 1, 10, and 17 overcome the teachings of Shearer, Park, and Worley and as such the claims are in condition for allowance.  The Examiner respectfully disagrees.  The Examiner notes that the amendments primarily present elements previously presented in claims 6, 13, and 18.  The Examiner does not find the wording of these amendments do sufficiently differ from the limitations of the previously presented claims and as such Shearer, Park, and Worley render claims 1, 10, and 17 obvious in the manner demonstrated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138